DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-17 are pending in the present application.
It is recommended that claim 4 be amended to delete “and their mixtures” following “sodium lauryl sulfoacetate”, and to replace “chosen from the group comprising” with “selected from the group consisting of”.
It is noted that claim 14 recites cleansing the skin and/or superficial body growths with the composition of claim 1, whereas claim 15 only recites application of the same composition to the skin and/or superficial body growths without reciting cleansing.  However, it is unclear that claim 15 does not inherently also cleanse the skin and/or superficial body growths since the same composition as claim 14 is being applied to the skin and/or superficial body growths.
Applicant is advised that should claim 14 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).  

Declaration under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed 19 November 2020 is insufficient to overcome the rejection of claims 1-16 based upon Lukenbach et al. (US 2005/0090422 A1) as set forth in the last Office action because:  the declaration does not state what components are present in the Composition of the Invention nor how Compositions A and B were prepared, such as the order of addition, heating, etc.  Thus, it is not clear whether the data in the declaration is commensurate in scope with the instant claim 1 which includes ammonium lauryl sulfate, isethionates, and alkyl sulfoacetates as the possible anionic surfactant, and any amphoteric and nonionic surfactants, wherein the surfactants are present from 35% to 60% by weight of the total composition.  Also, the data in the declaration is unclear because the Figures are not clear enough to see the results.  Also, Lukenbach et al. state that the composition of Example 1 has a final viscosity of 4,400 cps, and Example 2 has a final viscosity of 3,500 cps.  Compositions A and B of the declaration are not exactly the same as the compositions according to Lukenbach et al. since the compositions do not comprise sodium benzoate, Cremophor HR40, Neutrofoam, EDTA and sodium citrate, and the declaration states that the viscosities of A and B are 65,000 cps and 112,000 cps, respectively.  Therefore, it is not clear that the declaration compared against the compositions according to Lukenbach et al.  Furthermore, the instant claims do not recite features discussed in the declaration, such as the fluid being diffused as a spray.  The compositions according to Lukenbach et al. comprise the same components within the same concentrations as instantly claimed.

Withdrawn Rejections/Objections
The objection to the disclosure is withdrawn in view of the amendment to the Specification to correct the page numbering.
The rejection of claim 3 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendment to delete the term “the”.
The rejection of claim 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment to delete “for example”.
The rejection of claim 13 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in view of the amendment to claim 12 to insert “of a household cleaning product”.
The rejection of claim 14 under 35 U.S.C. 101 is withdrawn in view of the amendment to delete “use of”.
The rejection of claim 14 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph is withdrawn in view of the amendment to include a treatment step.
The rejection of claims 1-8 and 12-15 under 35 U.S.C. 102(a)(1) as being anticipated by Palla-Venkata et al. (US 2014/0162979 A1) is withdrawn in view of the amendment to limit claim 1 to anionic surfactants selected from the group consisting of ammonium lauryl sulfate, isethionates, and alkyl sulfoacetates.  The examples of Palla-Venkata et al. comprise sodium lauryl ether sulfate as the anionic surfactant.
The rejection of claims 1, 3-8 and 11-15 under 35 U.S.C. 102(a)(1) as being anticipated by Lukenbach et al. (US 2005/0090422 A1) is withdrawn in view of the amendment to limit claim 1 to anionic surfactants selected from the group consisting of .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter, i.e., derivatives, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
1) the nature of the invention
2) the state of the prior art
3) the relative skill of those in the art
4) the predictability of the art

6) the amount of direction or guidance provided
7) the presence or absence of working examples
8) the quantity of experimentation necessary
The instant specification fails to provide guidance that would allow the skilled artisan to practice the instant invention without resorting to undue experimentation, as discussed in the subsections set forth herein below.
The nature of the invention
The claimed invention relates to a shear-thinning surfactant composition comprising at least one anionic surfactant and at least one of an amphoteric surfactant and a nonionic surfactant.  
The state of the prior art
Concentrated lamellar phase liquid cleansers comprising surfactants are known in the art (US 2014/0162979 A1).
The relative skill of those in the art
A person having ordinary skill in the art would be able to prepare compositions structured into planar lamellar phases comprising at least one anionic surfactant and at least one of an amphoteric surfactant and a nonionic surfactant.
The predictability of the art
US 2014/0162979 A1 states that only certain surfactants will form lamellar phase, and thus the choice of surfactant is restricted ([0012]).  A person having ordinary skill in the art would not be able to predict whether undefined derivatives of the surfactants will be suitable for preparing the structured planar lamellar phase as instantly claimed.
The breadth of the claims
The claims broadly include any derivative of the amphoteric surfactants claimed and any derivative of glycamine.  A derivative of a compound includes any single change or multiple changes to the compound.  The derivatives change the structure of the compound and can materially alter the physical and chemical properties of the compounds.
The amount of direction or guidance provided
The instant specification does not teach what types of changes are within the scope of derivatives of the claimed surfactants.  The specification provides a few examples, but the examples are not limiting and do not teach which types of derivatives are within the scope of the instant invention.
The presence or absence of working examples
The instant specification provides working examples of compositions that are within the scope of the instant invention.  Examples 1, 3, and 4 provide examples of compositions comprising cocamidopropyl betaine or sodium cocoamphoacetate.  However, the instant specification does not provide other working examples comprising derivatives of the instantly claimed surfactants.
The quantity of experimentation necessary
It would require undue amounts of experimentation to determine which derivatives of the surfactants are suitable for use in the instant invention.
Therefore, for the aforementioned reasons, the Applicant is not enabled for the generic “derivatives” of the instantly claimed surfactants.
Response to the Arguments
Applicant’s Remarks filed 19 November 2020 have been fully considered but they are not persuasive.  Applicant states that they amended claim 1 to delete the term “derivatives”.  However, claims 5 and 7 still contain the term “derivatives” with respect to amphoteric surfactants and glucamine surfactants.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kern et al. (US 5,925,615).
Kern et al. disclose a shampoo composition comprising 49.58% water, 38.68% surfactant mixture, and 0.4% fragrance, wherein the composition comprises 15% ammonium lauryl sulfate, 4.5% sodium laureth sulfate, 1.5% cocamidopropyl betaine, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Palla-Venkata et al. (US 2014/0162979 A1), as evidenced by Sakai (Cosmetic Science and Technology: Theoretical Principles and Applications, 2017).
Palla-Venkata et al. teach an aqueous, lamellar structured, skin cleansing composition including about 15-40% by wt. of synthetic anionic surfactants, about 5-30% by wt. of amphoteric and/or nonionic surfactants, and about 5-15% by wt. of alkyl fatty acids ([0022]).  Palla-Venkata et al. also teach that the pH of the composition is in the range of about 5 to 8 ([0023]).  Palla-Venkata et al. teach that advantageously the synthetic anionic surfactants include directly esterified fatty isethionate (DEFI) and the co-surfactants include cocamidopropyl betaine (CAPB), amphoacetate, alkylpoly glucoside (APG) or blends thereof ([0030]).  Palla-Venkata et al. also teach that the anionic surfactant includes alkyl sulfates (e.g., C12-C18 alkyl sulfate) ([0033]).  
Palla-Venkata et al. teach an example composition comprising 20% by wt. sodium lauryl ether sulfate, 10% by wt. sodium lauroyl amphoacetate, 5% by wt. lauric acid and 65% by wt. water (i.e., 25% by wt. anionic surfactants and 10% by wt. amphoteric surfactant; or a ratio of about 0.71 anionic surfactant and about 0.29 amphoteric surfactant) (Table 1, Sample 3).  Palla-Venkata et al. further teach an example composition comprising 20% by wt. sodium lauryl ether sulfate, 10% by wt. sodium lauroyl amphoacetate, 9% by wt. lauric acid and 61% by wt. water (i.e., 29% by wt. anionic surfactants and 10% by wt. amphoteric surfactant; or a ratio of about 0.75 anionic 
Regarding instant claim 2, Palla-Venkata et al. teach that a preservative is an optional component ([0072]).  The examples in Tables 1, 3 and 6 do not explicitly recite a preservative.
Regarding instant claim 3, Palla-Venkata et al. teach compositions comprising up to 65% by weight water (Examples 1-4).
Regarding instant claim 4, Palla-Venkata et al. teach that the anionic surfactants include C8-C18 acyl isethionates ([0042]).  As evidenced by Sakai, sodium cocoyl isethionate comprises a mix of C8-C18 acyl isethionates (Figure 33.2).
Regarding instant claims 5-6, Palla-Venkata et al. teach that the amphoteric surfactants include cocamidopropyl betaine, sodium lauroamphoactetate and sodium cocoamphoacetate ([0030], [0044]-[0058]).
Regarding instant claims 7-8, Palla-Venkata et al. teach that the nonionic surfactants include alkylpoly glucosides ([0030], [0059]-[0060]).
Regarding instant claims 9-10, Palla-Venkata et al. teach that preferred anionic surfactants include alkyl sulfates (e.g., C12-C18 alkyl sulfate) and alkyl ether sulfates, wherein cations include sodium, potassium, ammonium or substituted ammonium ([0033]); preferred amphoteric surfactants include cocamidopropyl betaine and sodium cocoamphoacetate ([0030], [0058]); and preferred nonionic surfactants include alkylpolyglucosides (APG) ([0030]).
Regarding instant claim 11, Palla-Venkata et al. teach that fragrances are optionally added to their compositions ([0111]).
Regarding instant claims 12-15 and 17, Palla-Venkata et al. teach that the surfactant compositions are suitable for cleaning the human body, such as the skin and hair ([0002]).
Regarding instant claim 16, Palla-Venkata et al. do not explicitly disclose that their compositions are combined with a spray device.  However, Palla-Venkata et al. teach that concentrated lamellar phase liquid cleansers are disclosed as concentrated, readily pumpable soap based formulations ([0004]).
It would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare compositions according to Palla-Venkata et al. comprising ammonium lauryl sulfates, cocamidopropyl betaine and/or sodium cocoamphoacetate, and alkylpolyglucosides, as well as a fragrance.  Such would have been obvious because Palla-Venkata et al. teach that the surfactants are included in the preferred list of surfactants, and also that fragrances would have been optional.  Regarding the amount of fragrance, a person having ordinary skill in the art would have been able to determine through routine experimentation the necessary amount of fragrance to include in order to prepare a composition that can be used as a liquid cleansing composition with the desired aroma.
It also would have been prima facie obvious to include a spray device, such as a pumpable spray device, with the compositions according to Palla-Venkata et al. in order to provide a means for applying their compositions to the skin of the human body.  Such would have been obvious because Palla-Venkata et al. teach that pumpable soap based formulations are known for lamellar phase liquid cleansers.
Response to Arguments
Applicant’s Remarks filed 19 November 2020 have been fully considered but they are not persuasive.  Applicant argues that Palla-Venkata et al. do not disclose or suggest at least one anionic surfactant is selected from the group consisting of ammonium lauryl sulfate, isethionates and alkyl sulfoacetates.  Applicant also argues that Palla-Venkata et al. do not disclose or suggest the total active material of surfactants is from 35% to 60% by weight.
The examiner respectfully argues that Palla-Venkata et al. teach that their skin cleaning compositions include an anionic surfactant, such as a C12-C18 alkyl sulfate and a C8-C18 acyl isethionate, and the cation includes sodium, potassium and ammonium.  It would have been obvious for a person having ordinary skill in the art to prepare compositions according to Palla-Venkata et al. wherein the anionic surfactants include a C12-C18 alkyl sulfate and/or a C8-C18 acyl isethionate, including ammonium lauryl sulfate and sodium cocoyl isethionate.  Palla-Venkata et al. also teach that the composition comprises about 15 to 40% by wt. of anionic surfactant and about 5 to 30% by wt. of co-surfactant (i.e., about 20 to 70% by wt. combined anionic and co-surfactants) ([0022]; Claim 1).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claims 1-3, 5-8 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lukenbach et al. (US 2005/0090422 A1).
Lukenbach et al. teach a liquid crystalline structure composition comprising at least one anionic surfactant, at least one amphoteric surfactant and optionally at least one nonionic surfactant ([0014], [0018]).  Lukenbach et al. also teach that the pH of the composition is in the range of about 5.0 to 7.0 ([0041]).  Lukenbach et al. teach that the anionic surfactants include alkyl sulfates and fatty alkyl sulfoacetates, and the amount of anionic surfactants in the composition is from about 2% to about 30% ([0021]-[0022]).  The amphoteric surfactants include cocamidopropyl betaine, and are present in an amount of from about 2% to about 20% ([0023]-[0025]).  Suitable nonionic surfactants include alkyl glucosides, such as decyl glucoside, and are present in an amount of from about 1% to about 15% ([0026]-[0031]).
Lukenbach et al. teach examples of compositions comprising up to 67.6% water, 10-28% by wt. sodium laureth sulfate, 8-15% by wt. cocamidopropyl betaine, 8-16% decyl glucoside, and 0.2-1% perfume (Examples 1-5).  Lukenbach et al. teach examples wherein the ratio of anionic surfactant is about 0.5, the ratio of amphoteric surfactant is about 0.3, and the ratio of nonionic surfactant is about 0.2 (Example 1).
Regarding instant claim 2, Lukenbach et al. teach that a preservative is an optional component, present in an amount of from about 0 to about 0.2% ([0047]).  
Regarding instant claim 3, Lukenbach et al. teach examples of compositions comprising up to 67.6% water (Examples 1-5).
Regarding instant claims 5-6, Lukenbach et al. teach that the amphoteric surfactants include cocamidopropyl betaine ([0024]; Examples 1-5).
Regarding instant claims 7-8, Lukenbach et al. teach that the nonionic surfactants include decyl glucosides ([0028]; Examples 1-5).
Regarding instant claim 11, Lukenbach et al. teach that fragrances are optionally added to their compositions ([0041], [0048]; Examples 1-5).
Regarding instant claims 12-15 and 17, Lukenbach et al. teach that the compositions are suitable for cleaning the human body, such as the skin and hair, as well as surfaces of the kitchen, bath and shower, cars, and the like ([0003], [0054]).
Regarding instant claim 16, Lukenbach et al. teach that the compositions are preferably stored in an aerosol container ([0052]).
It would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare compositions according to Lukenbach et al. without any preservative and comprising alkyl sulfates, cocamidopropyl betaine and/or sodium cocoamphoacetate, and  decyl glucoside.  Such would have been obvious because Lukenbach et al. teach that the preservative is optionally included in an amount including 0%, and the surfactants include alkyl sulfates, cocamidopropyl betaine and alkyl amino monoacetates, and decyl glucoside.  A person having ordinary skill in the art would reasonably expect that substitution of one known surfactant for another functionally equivalent surfactant would result in a composition that is suitable for use in the compositions according to Lukenbach et al.  Also, it would have been prima facie .
Response to Arguments
Applicant’s Remarks filed 19 November 2020 have been fully considered but they are not persuasive.  Applicant argues that Lukenbach et al. do not disclose or suggest at least one anionic surfactant is selected from the group consisting of ammonium lauryl sulfate, isethionates and alkyl sulfoacetates.  Applicant also argues that Lukenbach et al. do not disclose or suggest the total active material of surfactants is from 35% to 60% by weight.
The examiner respectfully argues that Lukenbach et al. teach that their compositions include an anionic surfactant, such as alkyl sulfates and fatty alkyl sulfoacetates.  It would have been obvious for a person having ordinary skill in the art to prepare compositions according to Lukenbach et al. wherein the anionic surfactants include an alkyl sulfate and/or a fatty alkyl sulfoacetate.  Lukenbach et al. also teach that the composition comprises about 2% to about 30% by wt. of anionic surfactant, about 2% to 20% by wt. of amphoteric surfactant, and about 1% to about 15% by wt. of nonionic surfactant.  Lukenbach et al. teach an example comprising 22.7% anionic surfactant, 10.7% amphoteric surfactant and 14.5% nonionic surfactant (Example 2).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.W.S/Examiner, Art Unit 1616


/Mina Haghighatian/Primary Examiner, Art Unit 1616